Appeal from a judgment of the Supreme Court (Keniry, J.), entered April 9, 1991 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Judgment affirmed, without costs, upon the opinion of Justice William H. Keniry.
*923Mercure, J. P., Crew III, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.